DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the oxygen cover" in lines 3 – 4.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.





Claim(s) 1 – 3, 5, 6, and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aulgur (WO 97/43179).
Regarding claims 1 and 5, Aulgur discloses a method of servicing a passenger service unit assembly (130) that is positioned in an aircraft cabin, wherein the passenger service unit assembly includes a frame (132) that defines at least an oxygen opening covered by an oxygen mask housing cover (140, Fig. 11 or 182, Fig. 13) and a service opening covered by a service cover (142), wherein the passenger service unit assembly includes an oxygen mask housing (176) positioned adjacent the oxygen opening, and an oxygen mask (180) positioned in the oxygen mask housing, the method comprising the steps of (a) moving the service cover from a closed position to an open position, wherein the service cover includes at least a first passenger service unit component associated therewith (the lighting cover 138, Fig. 11), (b) servicing the first passenger service unit component, and (c) moving the service cover from the open position to the closed position (pages 10 – 11 and Figs. 11 – 13).  
Regarding claim 2, Aulgur discloses that the oxygen mask is movable between a stowed position and a deployed position, and wherein during steps (a), (b) and (c) above, the oxygen mask remains in the stowed position (the masks are stowed within the housing 176 until ready to be used).  
Regarding claims 3 and 6, Aulgur teaches that when the service cover is in the open position, a line of sight path is defined through the service opening and to the oxygen mask housing, wherein the oxygen mask housing is transparent such that a person looking along the line of sight path can see the oxygen mask inside the oxygen mask housing when the oxygen mask housing cover is in the closed position (Fig. 1 shows a transparent cover 20).  
	Regarding claim 8, Aulgur discloses that the first passenger service component is a reading light (156)
  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 4 and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Aulgur (WO 97/43179).
	Regarding claims 4 and 7, Aulgur fails to teach the steps of obtaining a stop member, inserting the stop member through the service opening, positioning the stop member between the oxygen mask and the oxygen mask housing cover, and moving the oxygen cover from the closed position to the open position, wherein the oxygen mask is maintained in the stowed position by the stop member.  However, Examiner takes Official Notice that using a strap or a restraint to hold the oxygen masks temporarily in place when the housing cover is opened is a well-known feature (for e.g. a lanyard) and it would have been a matter of obvious design choice. Furthermore, doing so would prevent the oxygen masks from falling suddenly upon opening the housing cover.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALENTINA XAVIER whose telephone number is (571)272-9853. The examiner can normally be reached 10 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALENTINA XAVIER/Primary Examiner, Art Unit 3642